 In the Matter of FEDERAL STORES DIVISION OF SPEIGEL, INC:andRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF L.andAMALGAMATED CLOTHING WORKERS OFAMERICA, LOCAL UNIONNo. 81, CIO, PARTY TO THE CONTRACTIn the Matter of LEO KATZ, MINDA KATZ, OTTO KATZ, LEEMOND KATZ,PHIL KATES, DOROTHY KATES, ELY ELIAS, BERTHA ELIAS, JULIANELIAS AND WALTER L. KEEN, D/B/A LEE'S DEPARTMENT STOREandRETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. OF 'L.andAMALGAMATED CLOTHING WORKERS OF AMERICA, LOCAL UNIONNo. 81, CIO, PARTY TO THE CONTRACTCases Nos.21-CA-420 and 01-CA-481.-Decided October 4, 1950DECISION AND ORDEROn May 12, 1950, Trial Examiner Isadore Greenberg issued his In-termediate Report in the above-entitled proceeding, finding that Re-spondent Federal and Respondent Lee's had engaged in and were en-gaging in certain unfair labor practices, and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that Respondent Lee's had not engaged incertain other unfair labor practices, and recommended dismissal asto them.Thereafter, both Respondents filed exceptions to the Inter-mediate Report and briefs in support thereof.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,' and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except insofar as they are inconsistentwith this Decision and Order.1.We agree with the Trial Examiner's finding that the Board hasjurisdiction over both Respondents because of their participation inan association-wide bargaining group of employers, whose total vol-1After theissuance of the Intermediate Report,the Board received two stipulationsentered into by all the parties and providing for certain corrections in the transcript oftestimony.The stipulationsare herebyapproved and made a part of the record.91 NLRB No. 106.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDume of operations substantially affect commerce within the meaningof the Act 2The record shows that both Respondents and four other departmentstore employers doing business in southern California were membersof Credit Stores Association, herein called the Association, whoserepresentative negotiated a contract with the Amalgamated on De-cember 17, 1948, the terms of which apply to all employees of the sixemployers.The annual total purchases of these employers are in ex-cess of $3,000,000, of which amount in excess of $750,000 is receiveddirectly from points outside the State of California.3 In view ofthe foregoing, and our recent decision in theFederal Dairycase 4 Wefind. that it will effectuate the policies of the Act to assert jurisdictionover Respondents Federal and Lee's.2.The Trial Examiner found, and we agree, that both Respondentsviolated Section 8 (a) (1), (2), and (3) of the Act for the reasons that(1) Federal executed and enforced the contract of December 17, 1948,by unlawfully requiring membership in the Amalgamated as a con-dition of employment, and (2) that Lee's unlawfully enforced theillegal union-security provision..3.We agree with the Trial Examiner that Respondent Federal alsoviolated Section 8 (a) (1), (2), and (3) of the Act by dischargingemployees Silverman and Schwartz because they refused to join theAmalgamated.We also agree with the Trial Examiner's finding thatRespondent Federal violated Section 8 (a) (1) and (2) by dischargingemployee Faruzzi because she refused to permit Federal to deductdues from her pay in favor of the Amalgamated.As no exceptionswere filed, we do not pass upon the Trial Examiner's reasons forrefusing to find that Faruzzi's discharge was also a violation of Sec-tion 8 (a) (3).64.The Trial Examiner found, and we agree, that RespondentFederal violated Section 8 (a) (1) and (2) of the Act by coercingsome of its employees into permitting it to deduct Amalgamated duesfrom their pay.Respondent Federal contends that the Board's hold-ing in theSalantcases requires the dismissal of this portion of the com-plaint.In that case, the Board held that there was no violation ofthe Act where a checkoff agreement inured to the benefit of a unionthat represented an uncoerced majority of the employer's employees.While it is true that the Amalgamated occupied a similar status, the'Carpenter & Skaer, Inc.,at al.,90 NLRB 417, and cases cited therein.These figures include the volume of purchases made by Respondent Federal for its threestores in southern California, all of which are covered by the above contract.4 Federal Dairy Co., Inc.,91 NLRB No. 107, wherein the Board adopted a minimum directinflow requirement of $500,000 as a determinative factor in asserting jurisdiction.5 See Intermediate Report, footnote 32.6 Salant & Salant, Inc.,88 NLRB 816.1 FEDERAL STORES DIVISION OF SPEIGEL, INC.649instant proceeding may be otherwise distinguished from theSal antcase.Here the employees did not furnish Federal with voluntarywritten authorizations for the checkoff.Furthermore, as evidencedby the discriminatory discharge of Faruzzi and the fact that theemployees were told by Federal that they could not continue workingunless they joined the Amalgamated and paid dues, it is clear thatRespondent Federal coerced its employees to accept the checkoff.Wehave heretofore held that an employer's coercion in deducting duesfrom its employees is violative of the Act and, as recommended bythe Trial Examiner, such employees are entitled to reimbursement forallmonies so deducted.7ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National. Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.Respondent Federal Stores Division of Speigel, Inc., of SanFrancisco, California, and its officers, agents, successors,and assigns,shall :a.Cease and desist from :(1)Entering into, renewing, or enforcing any agreement withAmalgamated Clothing Workers of America, Local Union No. 81,CIO, or any other labororganization,whichrequires its employees tojoin, or maintain their membership in, such labororganization as acondition of employment, unless such agreement has been authorizedas provided by the National Labor Relations Act, as amended ;(2)Recognizing Amalgamated ClothingWorkers of America,Local Union No. 81, CIO, or any successor thereto, as the representa-tive of any of its employees at its stores in the Los Angeles, California,area,for the purposes of dealing with the said Respondentconcerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employmentunless anduntilsaid organizationshall have been certifiedby the NationalLabor Relations Board;(3)Performing or giving effect to its contract of December 17,1948, with Amalgamated Clothing Workers of America, Local UnionNo. 81, CIO, or to any modification,extension, supplement,or renewalthereof or to any other contract,agreement,or understandingenteredinto withsaid organizationrelating to grievances, labor disputes,wages, rates of pay, hours of employment,or other conditions of em-7Precast Slab and Tile Co.,88 NLRB 1237. As the Amalgamatedis not a respondent inthis proceeding, we are unable to accept Respondent Federal's contention that the Amalga-mated should also be heldresponsible for thereimbursementof dues orany back pay towhich some of the employees are entitled.Cf.H. M. Newman, etat., 85 NLRB 727. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment unless and until said organization shall have been certifiedby the National Labor Relations Board;(4)Discharging or threatening to discharge any of its employees,or in any other manner discriminating or threatening to discriminatein regard to hire or tenure of employment or any term or conditionof employment to encourage membership in the Amalgamated Cloth-ing Workers of America, Local Union No. 81, CIO, or any other labororganization of its employees, except to the extent that such conductmay be required by a valid agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act;(5)Requiring its employees to pay dues to the Amalgamated, orto any other labor organization of its employees, except to the extentthat paid-up membership in a labor organization may be required as acondition of employment by a valid agreement, as authorized inSection 8 (a) (3) of the Act;(6) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, join or assist Retail Clerks InternationalAssociation, A. F. of L., or any other labor organization, to bargaincollectively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargaining orother mutual aid of protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Withdraw and withhold all recognition from Amalgamated,ClothingWorkers of America, Local Union No. 81, CIO, as the,representative of any of the employees of the Respondent Federalfor-the purposes of dealing with the said Respondent concerning,grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment unless and until said organizationshall have been certified by the National Labor Relations Board;(2)Make whole Mandil Silverman for any loss of pay he may havesuffered by reason of the Respondent Federal's discrimination againsthim, by payment to him of a sum of money equal to the amountwhich he normally would have earned in the said Respondent's em-ploy from the date of his discharge to the date (March 7, 1950),when he testified that he did not desire reinstatement in the aforesaidRespondent's employ, less his net earnings during such period, andwhatever amount the said Respondent may already have paid himon account thereof; FEDERAL STORES DIVISION OF SPEIGEL, INC.651(3)Make whole Nathan 0. Schwartz for any loss of pay he mayhave suffered by reason of the Respondent Federal's discriminationagainst him, by payment to him of a sum of money equal to theamount which he normally would have earned in the said Respondent'semploy from the date of his discharge to the date when the RespondentFederal offered him reinstatement in its employ, less his net earningsdining such period;(4)Make whole each of its employees, including Marie MargaretFaruzzi, from whose pay deductions of Amalgamated dues weremade at any time since December 17, 1948, by reimbursing each ofsaid employees for the amounts thus deducted from their pays;(5)Post at its stores in Los Angeles and Huntington Park, Cali-fornia, copies of the notice attached to the Intermediate Reportmarked Appendix A.8 Copies of said notice shall be furnished tothe Respondent Federal by the Regional Director for the Twenty-firstRegion, and shall, after being duly signed by a representative of thesaid Respondent, be posted by it immediately upon receipt thereof,and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the said Respondent to insure that said notices are not altered,defaced, or covered by any other material;(6)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsit has taken to comply herewith.2.Respondents Leo Katz, Minda Katz, Otto Katz, Leemond Katz,Phil Kates, Dorothy Kates, Ely Elias, Bertha Elias, Julian Elias,andWalter L. Keen, doing business as 'Lee's Department Store,Huntington Park, California, and their agents, successors, and assigns,shall :a.Cease and desist from :(1)Renewing or enforcing any agreement with AmalgamatedClothing Workers of America, Local Union No. 81, CIO, or any otherlabor organization, which requires their employees to join, or main-tain their membership in, such labor organization as a condition ofemployment, unless such agreement has been authorized as providedby the National Labor Relations Act, as amended;(2)Recognizing Amalgamated ClothingWorkers of America,Local Union No. 81, CIO, or any successor thereto as the representa-8Said notice,however, shall be, and it hereby is, amended by striking from line 3 thereofthe words"The Recommendations of a Trial Examiner"and substituting in lieu thereof thewords"Decision and Order."In the event that this order is enforced by a decree of aUnited States Court of Appeals,there shall be inserted before the words, "Decision andOrder"the words,"Decree of the United States Court of Appeals Enforcing." 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of any of their employees at their store in Huntington Park, Cali-fornia, for the purposes of dealing with the said Respondentsconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment unless and until saidorganization shall have been certified by the National Labor Rela-tions Board;(3)Performing or giving effect to their contract of December 17,1948, with Amalgamated Clothing Workers of America, Local UnionNo. 81, CIO, or to any modification, extension, supplement, or renewalthereof, or to any other contract, agreement, or understanding enteredinto with said organization relating to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment unless and until said organization shall have been certi-fied by the National Labor Relations Board;(4) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, join or assist Retail Clerks InternationalAssociation, A. F. of L., or any other labor organizations, to bargaincollectively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargaining orother mutual" aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(1)Withdraw and withhold all recognition from AmalgamatedClothing Workers of America, Local Union No. 81, CIO, as the rep-resentative of any of their employees, for the purpose of dealing withthe said Respondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employmentunless and until said organizations shall have been certified by theNational Labor Relations Board;(2)Post at their store in Huntington Park, California, copies ofthe notice attached to the Intermediate Report marked Appendix B.9Copies of said notice shall be furnished to the said Respondents bythe Regional Director for the Twenty-first Region, and shall, afterbeing duly signed by a representative of the said Respondents, beposted by them immediately upon receipt thereof and maintained byThis notice,however, shall be and it hereby is, amended by striking from line 3 thereofthe words"The recommendationsof a TrialExaminer"and substituting in lieu thereof thewords "Decision and Order."In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be inserted before the words, "Decision andOrder" the words, "Decree of the United States Court of Appeals Enforcing." FEDERAL STORES DIVISION OF SPEIGEL, INC.653them for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the saidRespondents to insure that said notices are not altered, defaced, orcovered by any other material ;(3)Notify the Regional Director for the Twenty-first Region in'writing within ten (10) days from the date of this Order what stepsthey have taken to comply herewith.It is further ordered that the complaint be dismissed insofar asit alleges that the aforesaid Respondents herein referred to collec-tively as the Respondent Lee's, committed unfair labor practices bychecking off Amalgamated dues from the pay of their employees.MEMBERS REYNOLDS and MURDOCK took no part in the considerationof the above Decision and Order.INTERMEDIATE REPORTMr. George H. O'Brien,for the General Counsel.Jesse H. Steinhart,byMr. S. A. Ladar,of San Francisco, Calif., for the Re-spondent Federal.Latham & Watkins, Theodore J. Elias,andHarold Easton, by Mr. Richard W.Lund,of Los Angeles, Calif., for the Respondent Lee's.Gilbert, Nissen & Irvin, by Messrs. Robert W. GilbertandWilliam B. Irvin,of Los Angeles, Calif., for the Retail Clerks.Wirin,Okrand & Rissman, by Mr. Robert R. Rissman,of Los Angeles, Calif.,for the Amalgamated.STATEMENT OF THE CASEUpon a first amended charge duly filed on May 2, 1949, and another charge dulyfiled on June 16, 1949, by Retail Clerks International Association, A. F. of L.,herein called the Retail Clerks, the General Counsel of the National Labor Rela-tions Board,'by the Regional Director for the Twenty-first Region(Los Angeles,California),issued a consolidated complaint dated January 31,1950, againstFederal Stores Division of Speigel,Inc., of Los Angeles,California,herein calledthe Respondent Federal, and Leo Katz, Minda Katz, Otto Katz, Leemond Katz,Phil Kates, Dorothy Kates,Ely Elias,Bertha Elias,Julian Elias,and WalterL. Keen. d/b/a Lee's Department Store, of Huntington Park, California,hereincalled the Respondent Lee's.The complaint alleges that the Respondent Federaland the Respondent Lee's had engaged and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8(a) (1), (2), and (3)and Section 2 (6) and(7) of the National Labor Relations Act, as amended(61 Stat. 136), herein called the Act.Copies of the complaint,the respectivecharges,and notice of hearing were duly served upon the Respondent Federal,the Respondent Lee's, the Retail Clerks, and the Amalgamated Clothing Work-ers of America,Local Union No.81, CIO,herein called the Amalgamated.With respect to the unfair labor practices the complaint alleges in substance :(1) that the Respondent Federal and the Respondent Lee's are each engaged in'The General Counsel and the attorney representing him at the hearing are hereinreferred to as the General Counsel ; the National Labor Relations Board as the Board. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDcommerce within the meaning of the Act; (2) that on or about December IT,1948, the Respondent Federal and the Respondent Lee's entered into a joint writ-ten collective bargaining contract with the Amalgamated, containinga union-shop clause which has not been authorized by an election pursuant to Section 9(e) of the Act; (3) that at all times since the execution of the aforesaid con-tract, both the Respondents have enforced the contract and have required mem-bership in the Amalgamated as a condition of employment; (4) that at all timessince on or about October 30, 1948, both the Respondents have deducted Amalga-mated dues from the pay of their respective employees without the written con-sent of such employees; (5) that the Respondent Federal discharged employeesMandel Silverman and Nathan Schwartz on March 29, 1949, and Marie Faruzzion April 27, 1949, and the Respondent Lee's discharged employee Maurice W.Jackson on May 1.5, 1949, and have since refused to reinstate them, because theseemployees had engaged in concerted activities with other employees and becausethey refused to permit their Employers to deduct union dues from their pay. Intheir respective answers, duly filed, both the Respondents deny that they areengaged in commerce within the meaning of the Act, or that they have engaged inany of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held on March 7 and 8, 1950, in Los Angeles,California, before the undersigned Trial Examiner.All of the parties wererepresented by counsel, who were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence pertaining to theissues.At the opening of the hearing counsel for the Respondent Lee's mademotions to sever the cases herein consolidated for purpose of hearing, to dis-miss the complaint in its entirety on the ground of nonjoinder of an indispensableparty (the Amalgamated), and to strike various paragraphs of the complaint,or in the alternative, to dismiss the entire complaint.These motions weredenied!Permission was granted to the Respondent Lee's to file an amendedanswer and to the Respondent Federal orally to amend its answer on the record.At later stages of the hearing, counsel for the Respondent Lee's renewed hismotions to strike various paragraphs of the complaint.Rulings on these mo-tions, as renewed, were reserved.One of the aforesaid motions to strike, which was joined in by counsel forthe Respondent Federal and the Amalgamated, was addressed to paragraph,9of the complaint, which alleges that both Respondents had "interfered with,restrained, coerced and deprived their respective employees of their rights bydeducting from the pay of their respective employees monthly union dues with-out the written authorization or consent of their respective employees." "Themotion to strike the foregoing paragraph of the complaint was accompanied bya motion to strike all 'testimony taken during the hearing on the issue raisedthereby.In support of these motions counsel argue that a violation of Section2The cases at bar were properly ordered consolidated for purposes of hearing and noprejudice is shown to have resulted to any of the parties. I am therefore of the opinionthat the motion to sever was properly denied.SeeSeamprufe, Inc.,82 NLRB 892,footnote 4.Ifind no merit in the contention that the Amalgamated is an indispensable partyrespondent to this proceeding,and that,since it was not so joined herein,the complaintshould be dismissed.Cf.General Electric X-Ray Corporation,,76NLRB 64.66-67:Dura-steel Company, 73NLRB 941, 946 ; and see the specific language in E.L. Bruce Company,75 NLRB 522,at 526,dealing with this issue.3It is admitted by both Respondents that during the period herein material they deductedunion dues from the pay of at least some of their respective employees,and remitted such.dues to the Amalgamated, without such "check-off" having been authorized in Writing bythe employees so affected. FEDERAL STORES DIVISION OF SPEIGEL, INC.655802 of the Act" does notperse constitute the commission of an unfair laborpractice, and that consequently, it adds nothing to the complaint to allegesuch an unauthorized checkoff even in connection with the enforcement of anillegal union-shop clause in a contract.They cite as authority for this con-tention the Board's decision inSalant & Salan.t, Inc.,88 NLRB 816. The Gen-eralCounsel contends that the unauthorized checkoff of union dues by theRespondents amounted to "an act of assistance (to the Amalgamated) inde-pendent of the language of Section 302 of the Act." In any event, he arguesfurther, "the checking off of dues in violation of Section 302when joined withan n,nlawfal anion shopprovision is violative of Sections 8 (a) (1) and (2)of the Act.Compelledmembershippluscompelledcheckoff reinforce eachother to assist and support the Union." [Emphasisin original; brief of GeneralCounsel, p 15.1For reasons which will appear below in connection with my discussion of thismatter, the motions to strike paragraph 9, and all evidence received in supportthereof, are hereby denied.The issue with respect to the checkoff of Amalga-mated dues from the pay of Respondents' employees will be dealt with on itsmerits.In addition to the motions above disposed of, counsel for the Respondent Lee's,at the conclusion of the hearing, renewed a motion to strike from the complaintparagraphs 7, 8, 9, 12, and 14, and the reference in paragraph 19 to Section8 (a) (2) of the Act. Ruling was reserved thereon. In sum, the motion goesto all portions of the complaint which allege that the Respondent Lee's com-mitted unfair labor practices by entering into and enforcing the union-shopclause in its contract with the Amalgamated.The motion is based on the con-tention that, as to the Respondent Lee's, these allegations are outlawed by thelimitation contained in Section 10 (b) of the Act with respect to the issuanceof a complaint based upon unfair labor practices occurring more than 6 monthsprior to the filing and service of a charge.The facts material to this issue areas follow : The contract containingthe union-shop clause herein complained ofwas executed on December 17, 1948, andas isundisputed, was thereafter en-forced by the parties at all times alleged in the complaint.A charge that theRespondent Lee's committed unfair labor practices by illegally assisting theAmalgamated was filed by the Retail Clerks on June 17, 1949, and was servedupon the Respondent Lee's on June 21, 1949.Counsel for the Respondent Lee's contends that the 6-month period referredto in Section 1.0 (b) began to run on December 17, 1948, when the contractwas executed, and expired on June 17, 1949, 4 days prior to the date (June 21)when the chargewas servedon it.Consequently, he argues, any allegation thatthe Respondent Lee's committedunfair" labor practices by entering into andenforcing the alleged illegal contract,is barredby the statute.The General Counsel concedes that no finding of unfair labor practices bythe Respondent Lee's may be predicated on theexecutionof the contract bythat Respondent, since the contract was signed more than 6 months prior to theservice of the charge upon said Respondent.He urges, however, that the Re-spondent Lee'.s admitted continuedenforcementof the illegal union-securityclause, which occurred within the6-month period,constituted unfair labor prac-tices with respect to which findings may properlybe made..4 Section 302 makes it a misdemeanor for an employer willfully to withholdunion duesfrom the pay of employees without havingbeen authorized to do so in writing by eachemployee on whose account such deductions are made. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of his contentions, counsel for the Respondent Lee's cites the BoarddecisioninGoodall Company,86 NLRB 814. One of the issues in that case wasthe alleged grant of a wage increase by the employer to the employees in orderto discourage membershipin a union.The wage increase in question was madeeffective more than 6 months prior to the filing and service of the charge whichinstituted the proceeding.The TrialExaminerrecommended dismissal of theallegation that the employer's aforesaid conduct constituted an unfair laborpractice, on the ground that the statute of limitations embodied in Section 10 (b)of the Act barred the issuance of a complaint based on the wage increase. Inso doing, the Trial Examiner considered and rejected the theory that the em-ployer's continued payment of the wage increase during a period less than 6months prior to the filing of the charge, might be deemed to constitute a con-tinuing violation of the Act which could validly be alleged and found.No ex-ceptions were filed to the foregoing recommendation of the Trial Examiner, andthe Board, pursuant to its usual practice, adopted it, without thereby indicatingwhether or not it agreed with either the reasoning of the Trial Examiner or theresult reached.'It is plain, therefore, that theGoodalldecisionis not abindingprecedent on the pointhere in issue.In any event, the alleged violation of theAct treated in theGoodallcase is essentially different from that here encountered.There the unfair labor practice alleged was the granting of a wage increaseunder circumstances which indicated that the increase was put into effect inorder to forestall a union organizational campaign.The gravamen of suchan unfair labor practice lies in the timing of the grant and announcement of thewage increase, not in its subsequent payment.The critical interference withthe rights of employees takes place when, coincidentally with the organizationalcampaign, benefits are extended to the employees in order to induce them torefrain from organizing.That the continued payment of such a wage increase isnot deemed to constitutean unfairlabor practice is clearly indicated by thefact that the Board's customary remedy in such cases does not provide for arescission of the wage increase.'In the present case, the alleged unfair labor practices consist of the executionand subsequent enforcement of an illegal contract requiring membership in thecontractingunion as acondition of employment.Obviously, the rights of em-ployees are just as seriously violated.by the continued enforcement of that re-quirement as by its initiation. In other words, unfair labor practices arecommitted not only at the time such an illegal contract is entered into, but atall subsequent times when it is enforced, or even permitted to continue to exist.`In recognition of this fact, the Board's remedial order, when such unfair laborpractices are found, requires that the contract be set aside, and that recognitionbe withdrawn from the contracting union whose representative status was wrong-fully strengthened by virtue of the illegal contract.'6Cf.Gulfport Transport Company,84 NLRB 613, footnote 3, wherein the Board ex-plicitly stated its disagreement with the Trial Examiner on a certain issue but neverthelessrefrained from reversing him on the point because no exception had been filed with respectthereto.8 See,for example,Williamson-Dickie Mfg.Co.,35 NLRB 1220;Fitzpatrick and Weller,Inc.,46 NLRB 28;Mellin-Quincy Mfg. Co., Inc.,53 NLRB 366.' In this case, the Respondent Lee's admittedly enforced the union-shop clause in thecontract subsequent to its execution.The Board has held that even where such an illegalclause has not been enforced,its "mere existence"acts as a restraint upon those employeeswho might not wish to join the contracting union.Julius Resnick, Inc.,86 NLRB 38 ;Hager and Sons Hinge Mfg.Co., 80 NLRB 136.8Julius Resnickcase,supra. FEDERAL STORES DIVISION OF SPEIGEL, INC.657The issue here being considered is analogous to that which arises when acontract lawful when entered into is kept in operation after some of its provisionshave been declared illegal by subsequent statutory enactment, or when a strikelegally called is continued after being prohibited by subsequent legislation. Insuch cases the courts have held that the continuance in effect, respectively, of thecontract and the strike, constituted violations of the statutes in question .0I am persuaded that although the statute of limitations set forth in Section10 (b) of the Act precludes any finding of unfair labor practices predicated onthe Respondent Lee'sexecutionof the contract with the Amalgamated, the con-tinued enforcement of the aforesaid contract during a period less than 6 monthsprior to the service of the charge on the Respondent Lee's, constituted conducton its part which may properly be found to have resulted in unfair labor prac-tices.The Respondent Lee's motion to strike paragraphs 7, 8, 9, 12, and 14,and so much of paragraph 19 as refers to Section 8 (a) (2) of the Act, fromthe complaint, is therefore denied.Motions were also made at the close of the hearing by counsel for the Re-spondents Lee's and Federal and for the Amalgamated to dismiss the complainton jurisdictional grounds.Ruling on these motions was reserved.The afore-said motions are disposed of by the findings, conclusions, and recommendationshereinafter made.During the hearing the General Counsel stated his inability to offer evidenceat that time in support of paragraph 11 of the complaint, which alleges thatthe Respondent Lee's discharge of employee Maurice W. Jackson constitutedan unfair labor practice.He moved to dismiss the aforesaid allegation withoutprejudice.This motion was denied, and the motion thereupon made by counselfor the Respondent Lee's to dismiss the aforesaid allegation was granted.Following the testimony of the witness, Marie Faruzzi, counsel for the Re-spondent Federal moved to dismiss paragraph 10 of the complaintinsofar asthat paragraph alleges that Faruzzi was discharged on or about April 27, 1949,in contravention of the Act.This motion was denied.A motion by the GeneralCounsel to amend paragraph 10 of the complaint by substituting "sometime inMarch 1949" for "on or about April 27, 1949" as the date of Faruzzi's allegeddiscriminatory discharge, was granted'°At the conclusion of the hearing the General Counsel's motion to conform thepleadings to the proof with respect to such formal matters as dates and thespellingof names was granted without objection.The parties were afforded opportunity to present oral argument at the closeof the hearing, and to submit briefs and proposed findings of fact and conclu-sions of law.Oral argument was waived, in lieu of which the TrialExaminerinformally discussed the issues on the record with counsel.Briefs have beenreceived from counsel for the General Counsel, the Respondents Lee's and Fed-eral, and the Retail Clerks.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:° See N. L. R.. B. v. Local 74, United Brotherhood of Carpenters and Joiners of America,A. F. of L.,181 F. 2d 126 (C. A. 6), andUnited States V. Freight Association,166 V. S.290, cited in that opinion.io The issue of Faruzzi's discharge is discussed in a succeeding section of this IntermediateReport. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THEI{ESPONDENTSThe Respondent Federal Stores Division of Speigel, Inc., is, as its name im-plies, a division of Speigel, Inc., a Delaware corporation which has offices inChicago, Illinois.That corporation directly operates under its own name achain of department stores throughout the United States. It also owns the"autonomous" chain of retail department stores herein named as Federal StoresDivision of Speigel, Inc.This chain consists of 20 stores, of which 19 are lo-cated in the State of California and 1 in the State of Nevada. These storesare operated for Speigel, Inc., under an arrangement whereby the managementof the Federal chain is centralized in an executive employed for that purposeon a contract basis."This executive has full charge of all phases of the opera-tions of the stores comprising that chain, and they are operated under his direc-tion as an integrated entity, independent of the administration of the storesdirectly operated by the owning corporation.In the operations of the aforesaid chain, the Respondent Federal annuallypurchases merchandise valued at approximately $3,000,000, of which about 45percent originates from points outside the States of California and Nevada.Ap-proximately 25 percent of its annual purchases is bought in, and shipped to it,from points outside these States ; about 20 percent is purchased from jobbers inthe State of California, but was manufactured outside California and Nevada.Practically all of the merchandise purchased and sold by the Federal stores isinitially shipped to and warehoused in San Francisco, California, where itsprincipal offices and warehouse are located, from where it is distributed, uponrequisition, to the various department stores comprising the chain.Practicallyall of the merchandise sold by the individual stores is sold locally at retail.The total volume of retail sales of the chain amounts annually to approximately$6,000,000, of which about 80 percent is sold on credit.12Among the stores operated by the Respondent Federal are two located in LosAngeles, California, and one in a suburb of that city, Huntington Park, Cali-fornia.The employees of these three stores are covered by the contract withthe Amalgamated which is here in question. . The Respondent Federal annuallypurchases merchandise for sale at these three stores valued at from $2.30,000to $325,00013Leo Katz, Minda Katz, Otto Katz, Leemond Katz, Phil Kates, Dorothy Kates,Ely Elias, Bertha Elias, Julian Elias, and Walter L. Keen are copartners doingbusiness as Lee's Department Store at Huntington Park, California. Theyoperate a retail department store in that city which sells men's, women's, andchildren's apparel, jewelry, housewares, shoes, furniture, and appliances.Ap-proximately 60 full-time employees are employed by the Respondent Lee's in itssaid store.During the year ending November 24, 1948, the Respondent Lee's purchasedequipment,materials, supplies, andmerchandise valued at approximately$1,000,000, of which 30 percent was shipped to it from points outside the Stateof California.Its sales are wholly within that State.About 70-75 percent of itssales are on a credit basis.11That is, the executive who operates the Federal chain is compensated by a share of theprofits produced thereby.12The foregoing data as to the Respondent Federal's annual volume of purchases andsates, and the percentages above set forth, apply to the year 1949.13The annual volume of sales made by the Respondent Federal's Nevada storeamountsto approximately $250,000-$500,000. FEDERAL STORES DIVISION OF SPEIGEL, INC.659Both the Respondent Federal and the Respondent Lee's deny the allegationsof the complaint that they are engaged in commerce within the meaning of theAct, and each urges that in any event the business in which it is engaged isessentially of such a local nature that the Board should not assert jurisdic-tion over it.The substantial volume of merchandise purchased by each of these Respond-ents and shipped to it across State lines in itself clearly brings both of themunder the jurisdiction of the Board " The question which remains is whetherthe Board, in its (liscretion, should assert the jurisdiction which it undoubtedlyhas over these Respondents. In his brief, counsel for the Respondent Lee'sargues that the business operated by it, being "a typical small retail depart-ment store in a small community, . . . is the usual local business over whichthe Board regularly declines to assert jurisdiction."He cites a number ofcases in which the Board has refused to take jurisdiction over business enter-priseswhich made interstate purchases of materials and merchandise corn-parable in volume to that shipped to the Respondent Lee's.None of the casescited, however, involved department stores.Counsel recognizes "that the Boardhas taken jurisdiction over some department stores," but contends that thishas been in cases involving Nation-wide chains of such stores, or where thedepartment stores in question have made "substantial out of state mail ordersales, or where they are of such size that their volume of business necessarilymust affect interstate commerce to a great degree." Contrary to counsel'scontentions, the Board has asserted jurisdiction over "small" department storeswhich make no out-of-State sales, and the volume of whose out-of-State purchasesis even less than that shipped to the Respondent's Lee's." In any event, theBoard's practice is to assert jurisdiction over department stores to which asubst.untial volume of merchandise is shipped across State lines, even where thestores involved make all or substantially all of their sales within the State inwhich they are located."On the basis of the foregoing, I conclude and find that the Respondent Lee'sand the Respondent Federal" are both-engaged in commerce within the mean-ing of the Act, and recommend that, "consistent with Board practice with re-spect to department stores, . . . jurisdiction should be exercised [over bothRespondents] in this case." 'aThe General Counsel urges as an additional reason why the Board shouldexercise its jurisdiction over both the Respondents herein, the circumstancethat they, together with other operators of retail stores, are parties to a collectivebargaining contract with the Amalgamated covering a bargaining unit consistingN. L. R. B. v. F'ainblatt,306 U. S. 601;N. L. R. B. v. Bradford DyeingAssoc., 310U. S. 318 ; N. L.R.B. v. Van. De Nannp's Holland-Dutch Bakers, Inc.,152 F. 2d 818(C. A.9)J.L. Brandeis ifSonsv.N. L. R. B.,142 F. 2d 977 (C. A.8) ; N. L. R. B. v.McGoigh Bakeries Corp.,153 F. 2d 420 (C. A. 5).15E. g.,The P. B. Magrane Store, Inc.,,84 NLRB 345 (one retail department store; totalannualsales, $770,000, all intrastate : total annual purchases, $524,000, over 50 percentof which obtained out-of-State) ;Parks-BelkCo., 77 NLRB 429 (one retail store; totalsales,all intrastate, $250,000;total purchases, $175,000, about 50 percent of which wasinterstate).11;11'hitney'sDepartment Store,73 NLRB 1245:May Department StoreCo., 71 NLRB1214 :J.L. Brandeis if Sons,50 NLRB 325, 47 NLRB 614, 53 NLRB 352;M. E. Blatt Co.,38 NLRB 1210 ;Loveman, Joseph ifLoeb, 56 NLRB 752 ;Block and KulclDepartment Store,83 NLRB 418.'7The foregoingdiscussionapplies with even more force to the Respondent Federal whichoperates a chain of department stores across Statelines,than to the Respondent Lee's.'sThe P.B. Magrane Store, Inc., supra.917572-51-vol. 91-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDof all the employees of the employer-signatories of the said contract.Theaforesaid contract, which was entered into on December 17, 1945, was pur-portedly executed "by and between signatory members of Credit Stores Asso-ciation . . . as parties of the First Part, and [the Amalgamated], party of theSecond Part," and provides for rates of pay and other terms and conditionsof employment to apply to all of the employees of the six employers (includingthe two Respondents herein) who signed the agreement.Frank R. Guyon, theattorney who represented the employer-parties to the contract at the time it wasnegotiated, and in whose office the contract was minaeograpbed, testified at thehearing that he had been. secretary of Credit Stores Association, which wasorganized in 1937; that the two Respondents herein, together with other retailcredit stores had been members of that association ; and that the organization,whose primary purpose (as revealed in its bylaws) was to represent its mem-hers in relations with labor unions, had ceased to have a formal existence after1941, but had "been going along for some years, drifting along making use ofthe name, and so forth. . .He further testified that he had participated inthe negotiations leading to the execution of the contract of December 17, 1948,as a representative of the employers, and had drafted the contract and securedthe signatures of his clients thereto.The Respondents contend that the Credit Stores Association was not actuallyin existence in a formal sense when the contract was entered into, and that,therefore, Guyon was acting on behalf of each of the employersindividuallyatthe time of the negotiation and execution of the contract. I am of the opinionthat it is unnecessary here to resolve the issue whether or not Credit Stores Asso-ciation, as a formal entity, was in existence in 1947.The crucial circumstancesrelied on by the General Counsel are the facts that the contract was negotiatedjointly between a group of employers (acting through their joint attorney, if notan association) and a union, in respect to a unit of employees consisting of all theemployees of the employers involved. Identical terms and conditions of employ-ment were agreed upon for all the employees comprising that unit.The point made by the General Counsel is that even if the Board might havesome doubt as to whether the Respondent Lee's, viewed in isolation, is the typeof business enterprise over which it would wish to assert jurisdiction, the factthat its labor relations were carried on with respect to an appropriate bargain-ing unit consisting-of the employees ofa numberof retail enterprises, including atleast one (the Respondent Federal) which is clearly of a type and size over whichwhich the Board customarily exercises jurisdiction, should persuade the Boardnot to decline jurisdiction in this case over the Respondent Lee's. I agree withthe position of the General Counsel"BII.THE ORGANIZATIONS INVOLVEDRetail Clerks International Association, A. F. of L., and the AmalgamatedClothing Workers of America, Local Union No. 81, CIO, are labor organizationsadmitting to membership employees of the Respondent Federal and the Re-spondent Lee's.19Cf.International Typographical Union and the Baltimore Typographical Union, No.12, 87 NLRB 1215; in which the Board said, "Nor do we consider it material, as theRespondents here suggest, that the record may not establish that the operation of eachand every individual employer whose employees form part of the bargainingunit heresubstantially affects interstate commerce within the meaning of the Act. It is sufficient forour purposes that the record discloses that the employee group comprising the unit, com-prehensively viewed, is composed predominantly of employees whose employers' activitiesaffect interstate commerce." FEDERAL STORES DIVISION OF SPEIGEL, INC.Ill.THEUNFAIR LABOR PRACTICES661A. The execution and enforcement of the contract containing a union-securityclauseIt is undisputed that on December 17, 1948, the Respondent Federal and theRespondent Lee's signed a collective bargaining contract with the Amalgamatedwhich by its terms was to remain in effect until January 31, 1951.This contractconcededly includes a clause reading as follows :Article V-Mentbersltip In Union-2.Subject to the exceptions specified in paragraph 1 of this Article, allfull-time employees at present employed in the classifications specified inArticle II shall become members of the signatory Union within fifteen (15)days after the effective date of this agreement or shall be discharged by theEmployer.3.Subject to the exceptions specified in paragraph 1 of this Article, allfull-time employees in the classifications specified in Article II and who arehired after the effective date of this agreement shall becomemembers ofthe signatory Union within 30 days after the date of their employment orshall be discharged by the Employer.The Respondents concede that the foregoing clause in the agreementhas beenenforced at all time,,, since the contract was executed. It is also admitted byboth Respondents that no election, as provided for in Section9 (e), and re-quired by the proviso to Section 8 (a) (3) of the Act, has been held amongthe Respondents' employees. Since the aforesaid union-shop clause in thecontract was never authorized by the employees through such an election, thesigning of the contract by the Respondent Federal," and its subsequent enforce-ment by both the Respondent Federal and the Respondent Lee's clearlyconsti-tuted unfair labor practices within the meaning of Section 8 (a) (1), (2), and(3) of the Act.21 I therefore find that by executing the aforesaid contract withthe Amalgamated on December 17, 1948, and thereafter by keepingit in ex-istence and enforcing it, the Respondent Federal lent illegal support andassist-ance to the Amalgamated in recruiting and maintaining its membership, inviolation of Section S (a) (2) of the Act; discriminated in regard to the termsand conditions of employment of its employees, thereby encouraging member-ship in the Amalgamated, in violation of Section 8 (a) (3) of the Act; and bythe foregoing conduct interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act, in violation ofSection 8 (a) (1) thereof. I further find that the Respondent Lee's, by keep-ing in existence and enforcing the aforesaid contract with the Amalgamated, atall times since December 22, 1948, lent illegal support and assistance to theAmalgamated in recruiting and maintaining its membership, in violation ofSection S (a) (2) of the Act; discriminated in regard to the terms and condi-20As has been detailed in a preceding section of this Intermediate Report,the 6-monthlimitation embodied in Section 10 (b) of the Act bars a finding of unfair labor practicesbased upon thesigningof the illegal contract by the Respondent Lee's.Since the chargeinitiating this proceeding against the Respondent Federal was filed with the Board andserved upon that Respondent within () months after the execution of the contract, nosuch bar exists with respect to findings based upon the signing of the contract by theRespondent Federal.22Julius Resnick,Inc.,86 NLRB38; Amalgamated Meat Cutters and Butcher Workmenof North America,A. F. of L.,81 NLRB 1052,1054-1055. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDtionsof employment of its employees, thereby encouragingmembership in theAmalgamated, in violation of Section 8 (a) (3) of the Act; and by the foregoingconduct, interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act, in violation of Section 8 (a) (1)thereof.In his brief, counsel for the Respondent Lee's advances the argument thatthe complaint should be dismissed insofar as it alleges unfair labor practicesbased upon the unauthorized union-shop clause in the contract, because thecharge which set this proceeding in motion as against the Respondent Lee'salleges "in only the most general terms a violation of Section 8 (a) (1) and8 (a) (2), [and] makesno reference to any agreement or union-shop conditionsor the lack of any UA election." 22 For the reasons set forth in the Board'sdetailed discussion of the functions of a charge inCathcy Lumber Company,86 NLRB No.30, I find nomerit in theforegoing contention.An additional contention raised by counsel for the Respondent Lee's in hisbrief is, insum, asfollows: Preceding the execution of the contract here inissue,on December 17, 1948, there was in existence another collectivebargainingcontract between the same parties, dated January 31, 1947, which by its termswas to remain in effect until January 31, 1949. That agreement contained aunion-shop clause identical to the one included in the succeeding contract. Sincethe former agreement was entered into prior to the enactment of the Taft-Hartley Act, argues counsel, "the union-shop conditions therein were perfectlyvalid and legally effective after the passage of the Act (Section 102)." In addi-tion, he further contends, "the agreement of December 17, 1948, was merely anamendment of the 1947 agreement upon the wage-reopening. It only changedthe wage rates in the 1947 contract.The union security provisions and otherterms of the 1947 contract were not changed. . . . Hence the union shopprovisions in the December 17, 1948 contract are not illegal." Section 102 ofthe Act, cited bycounsel,answers his argument.That section provides thatthe performance of any obligation under a collective bargaining agreemententered into prior to June 23, 1947, the (late of enactment of the amended Act,should not constitute an unfair labor practice thereunder, if the performance ofsuch obligation would not have constituted an unfair labor practice under Sec-tion 8 (3) of the Actas itexisted before its amendment,unlesssuchagreementwasrenewed or extendedsubsequentthereto.The contract signed on December17, 1948, replaced the preceding contract which by its terms expired on Jan-uary 31, 1949.Thus it was clearlyan extensionor renewal of the prior contract,ifnot an entirely new one. Since, therefore, the contract entered into priorto the enactment of the Act as amended was extended or renewedsubsequentto the enactment of the amendments, the union-shop clause therein containedfalls outside the savings clause of Section 102, and the argument advanced bycounsel is, clearly invalid .'22The charge in question alleges that the Respondent Lee's, among other things, "hasinterfered with, restrained and coerced its employees . . . in the exercise of their rightsto self organization and to determine bargaining representative of their own choosing inviolation of Section 8 (a) (1)" and that it "has dominated, assisted and supported (theAmalgamated] in violation of Section 8 (a)' (2) of the Act."23 Cf.Salant&Salant, Inc., supra. FEDERAL STORES DIVISION OF SPEIGEL, INC.663B. Thedischarge of employees pnrsnant to the contract by theRespondent Federal1.Mandil Silverman 21Silverman was employed by the Respondent Federal as a salesman in one ofits Los Angeles stores from about September 1946 to about May 1947, and againfrom about February 1, 1949, to on or about March 29, 1949, the date of hisdischarge.During the afternoon of the last day of his employment, Silverman, while atwork in the store, was handed an application card for membership in theAmalgamated by District Supervisor Cohen, who was in charge of the RespondentFederal's stores in that area, and was asked to sign it. Silverman refused todo so.Cohen thereupon left Silverman and conferred for a while with StoreManager Sells.The latter then informed Silverman that he (Sells) had beeninstructed to discharge him for refusing to join the Amalgamated, and toldSilverman to get his belongings and leave the store immediately.The foregoing findings are based on the credited testimony of Silverman,which was corroborated by that of the witness Diamond. Cohen admitted thathe had instructed Sells to discharge Silverman, and that prior thereto he hadasked Silverman to sign an Amalgamated card, which Silverman refused to do.He testified however, that the incident involving the Amalgamated card occurredabout a week prior to the date of Silverman's discharge, and that his decisionto discharge Silverman on March 29, was prompted by the fact that he (Cohen)had been told that on that date Silverman had brought several organizers of theRetail Clerks into the store, who engaged in disorderly activities therein.Cohenalso testified that it was his understanding that Silverman was, at the time ofthese events, a member of. the Amalgamated, and that when Silverman refusedto sign an Amalgamated card as requested, he (Cohen) remarked, "Well, youdon't have to. I understand that you are already a member of the union."When asked whether or not he had ordered the discharge of Silverman for re-fusing to sign the Amalgamated card, Cohen answered, "I wouldn't say that.Maybe eventually I might have on that ground. I discharged Mr. Silvermanfor reasons of bringing strangers into our store and into our office, and dis-rupting our business." In view of the corroborated credible testimony of Sil-verman as to the sequence of events leading to his discharge, and the ratherconfused account given by Cohen, I regard the former's testimony as giving amore reliable version of those occurrences.As to the motive for Silverman'sdischarge, I also find Cohen's testimony unconvincing.Cohen admitted thatshortly before the date of Silverman's discharge, he had been informed thatsome of the employees in the store "were not members of the [Amalgamated],and that it would be necessary to see that they (lid join the union."And, ad-mittedly, Cohen did thereafter ask Silverman to sign an Amalgamated applica-tion card, which Silverman refused to do.25Moreover, on the day followingSilverman's discharge, another employee, as is found below, was discharged forhis refusal to join the Amalgamated.The preponderance of the evidence con-vinces me, and I find, that Silverman was discharged by the Respondent Federal24At the hearing Silverman gave his first name as "\Iandil" ; it is spelled in the pleadingsas "Mandel."25 If, as Cohen asserted, it was his understanding that Silverman was already a memberof the Amalgamated, it is difficult to understand why lie found it necessary to ask hint tojoin that union. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or about March 29, 1949, because of his refusal to accede to the request ofCohen that he (Silverman) join the Amalgamated.2.Nathan O. SchwartzSchwartz was employed as a salesman and window trimmer by the Respond-ent Federal in the same Los Angeles store in which Silverman was employed.He was hired in February of 1949, and was dischargedon March 30,1949.26On the morning of March 30,several of the employees of the store in a groupincluding Schwartz were told by Store Manager Sells that all of the employeesin the store who did not belong to the Amalgamated would have to join thatUnion in order to retain their jobs.After the group disbanded,Schwartz askedSells whether it was true that he would be required to join the Union, and Wastold that it "was definite and you will have to join."The following conversationensued:Schwas tz:Supposing I refuse to join?Sells:In that case you will be fired.Schwartz:Do I take it that I am fired?Sells:You are fired right as of this moment, and what's more, I don't likeyour attitude.2TOn the basis of the undisputed evidence above summarized, I conclude andfind that Schwartz was discharged by the Respondent Federal on or aboutMarch 30, 1949, because he refused to accede to the Respondent Federal's de-mand that he join the Amalgamated.263.Marie Margaret FaruzziFaruzzi was employed by the Respondent Federal in its above-mentionedstore as a cashier, from about June 1948 to about April 27, 1949, on which dateshe was either discharged, or voluntarily quit her employment in a dispute overa requested wage increase which was refused her. That termination of heremployment is not herein issue.'On an unspecified day in March 1949, preceding the final termination of heremployment by the Respondent Federal, there was some discussion amongemployees in the store with respect to the requirement that they join and paydues to the Amalgamated.3°Duringthat day, Faruzzi was asked several timesby Store Manager Sells to "pay the union dues," and Faruzzi consistently re-26Although the complaint alleges the date of Schwartz' discharge as on or about March29, 1949, it was stipulated at the hearing that it took place on March 30.27 The above findings are based on Schwartz'undeniedcredited testimony.28The record contains no support for the allegations in the Respondent Federal's answerthat Schwartz was discharged because lie had, shortly prior thereto, asked to he transferredto another location because of the limited earning opportunity afforded by his job, and thatthereafter Schwartz "showed his dissatisfaction by acts of gross insubordination which ledto his discharge."Schwartz'refusal to join the Amalgamated can hardly be deemed tohave constituted insubordination,since the Act protects such a refusal under the circum-stances herein found.28 As has been set forth in a preliminary section of this Intermediate Report, paragraph 10of the complaint,which alleges that Faruzzi was illegallydischarged "on or about April27, 1949,"was amended at the hearing so as to allege that she was so discharged "sometime in March 1949."so Faruzzi's testimony with respect to the above was vague, but in the context of therecord as a whole,it seems clear that the discussion which she described as "a lot of dif-ference about this union business," refers to the attempts of the Respondent Federal duringthis period to get the employees of the store to join the Amalgamated. FEDERAL STORES DIVISION OF SPEIGEL, INC.665fused to do so.At the end of the day, Sells asked her "for the last time whether[she]was going to pay," and she again refused. Thereupon she was informedthat she was discharged, and she left the store.After the store had closed,Faruzzi telephoned to Sells, informed him that since she "needed the job badenough," she would agree to "pay the dues." Sells told her she could report towork the next morning. She did so, and continued in the employ of the Re-spondent Federal until her final termination in April.From the time of herreinstatement until she left her job, Amalgamated dues were deducted fromher pay 81The evidence above summarized reveals, and I find, that Faruzzi was actuallydischarged at the end of the day on which the aforesaid events occurred, be-cause of her refusal to pay Amalgamated dues, that she was reinstated onlyupon her agreement to pay such dues, and that thereafter, to the end of heremployment, the union dues were deducted from her pay by the RespondentFederal.The legal issues raised by the aforesaid facts are whether her discharge,short of duration. though it was, constituted an unfair labor practice, andwhether the subsequent checkoff of Amalgamated dues from her wages wasin violation of the Act.These issues are disposed of in the concluding find-ings which follow.C. Concluding findings with. respect $o thedischarges of Silverman, Schwartz,and FaruzziSince the union-security clause in the Respondent's contract with the Amal-gamated has been found to be illegal, the discharges of Silverman andSchwartz pursuarto that clause. in the contract plainly constituted suchdiscrimination with regard to their tenure of employment, to encourage mem-bership in a labor organization (the Amalgamated), as is prohibited by Sec-tion 8 (a) (3) of the Act. The aforesaid discharges necessarily interferedwith, restrained, and coerced the employees of the Respondent Federal in theexercise of the rights guaranteed in Section 7 of the Act, in violation ofSection 8 (a) (1) thereof, and by illegally encouraging membership in theAmalgamated, constituted support and assistance to that Union by the Re-spondent Federal, in violation of Section 8 (a) (2) of the Act. I so find.Faruzzi's discharge stands on a slightly different footing.That dischargewas effected because she initially refused to yield to her Employer's demandthat she pay dues to the Amalgamated. Since there was no valid contractin existence, requiring membership in good standing in the Amalgamated asa condition of employment by the Respondent, the employees had a legal right,if they wished, to refuse to pay dues to that organization. Since Faruzziwas discharged for exercising that right, the Respondent Federal thereby clearlyinterfered with, restrained, and coerced its employees in the exercise of theirright, as guaranteed in Section 7 of the Act, to refrain from assisting a labororganization, in violation of Section 8 (a) (1) of the Act. Conversely, theRespondent's aforesaid conduct constituted illegal support and assistance tothe Amalgamated, in violation of Section 8 (a) (2) of the Act. I so find 8231The above findings of fact are based on Faruzzi's undenied,credited testimony.31Paragraphs 15 and 19 of the complaint allege that the discharges of Silverman,Schwartz, and Faruzzi constitute unfair labor practices within the meaning of Section 8(a) (1), (2), and(3) of the Act. Since the record does not show whether or not Faruzziwas, during the period above discussed,a member of the Amalgamated,her discharge can-not be held to have been effected to encourage membership in that Union. I therefore makeno finding that her discharge constituted a violation of Section 8 (a) (3) of the Act. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDIn his brief, counsel for the Respondent Federal points to the fact that para-graph 10 of the complaint alleges that Silverman, Schwartz, and Faruzzi weredischarged "for the reason that they engaged in concerted activities with otheremployees for the purposes of collective bargaining and other mutual aid andprotection and because they refused to permit the employer to deduct uniondues from their compensation." Counsel argues in effect that the aforesaidparagraph of the complaint should be dismissed because the proof fails to supportthe allegation that these employees were discharged for engaging in concerted-activities.It is true that there is it variance between the complaint and theproof insofar as the former alleges that the three employees in question weredischarged because they had engaged in concerted activities.However, I donot believe that this variance is fatal, since the issues with respect to thedischarges were made clear at the hearing during the course of presentationof the General Counsel's case, the Respondent did not plead surprise, or requestadditional time in which to prepare a defense, and the aforesaid issues werefully litigated.D. Concluding findings with respect to the collection of Amalgamated dues fromFaruzzi following her reinstatementAs we have seen, Faruzzi's payment of dues to the Amalgamated, followingher discharge and reinstatement, was far from voluntary.Her submission tothe deduction of such dues from her pay was, rather, dictated by the alternativesposed for her by the Respondent Federal, of either yielding to the checkoff orbeing deprived of her job.I am persuaded that such enforced deduction of union dues from the wagesof an employee, when there is no legal obligation on the employee to maintainpaid-up membership in the union as a condition of employment, necessarily in-fringes on the right of the employee, as guaranteed by Section 7 of the Act, torefrain from assisting a labor organization, and therefore constitutes unfairlabor practices as defined in Section 8 (a) (1) and (2) of the Act. I see noconflict between this conclusion and the Board's holding inSalantdSalant, Inc.,SS NLRB 816, which is relied on by the Respondents. In that decision the Boardstated that the enactment of Section 302 of the Act, which placed certain limi-tations on the checkoff of union dues, did not "have any impact on the unfairlabor practice jurisdiction of this Board under Section 8, so as either to createor not createa perse violation of Section S solely on the basis of a violation ofthose limitations."The Board concluded that the enactment of Section 302 leftundisturbed the application by it of its preexisting criteria for determiningwhether the checkoff of union dues, under a given set of circumstances, con-stitutes a violation of the broad proscriptions of Section 8 of the Act. It becomesnecessary, then, to determine under what circumstances the Board has custom-arily held the checkoff of union dues to constitute an unfair labor practice.The question usually arises, as it does herein, in connection with allegations thatan employer has illegally assisted, contributed support to, or dominated a labororganization.The principle generally applied by the Board in such situationsis to find that the checkoff was an unfair labor practice if, under all the circum-stances, the employees from whose wages the union dues were deducted may besaid to have been coerced by the employer into joining and paying dues to theunion in question.Put another way, the rule seems to be that, "the Boardnormally orders the reimbursement of checkedoff dues only in those cases where FEDERAL STORES DIVISION OF SPEIGEL, INC.667the actions of the employer are tantamount to coercing all employees to join thedominated organization." a3As is indicated by the cases cited, the Board has held that there is nothinginherently violative of the Act in an employer deducting union dues from thepay of employees, even on behalf of a dominated union.The determining factorin deciding whether such conduct constitutes an unfair labor practice is whetherthe employer coerced the employees into permitting the deduction of dues. Inother words, even where the employees are under no legal obligation to pay duesto the union in order to retain their jobs, the employer may still deduct suchunion dues from their pay if the employees voluntarily permit him to do so, butif the employer, under such circumstances, coerces them into yielding to thecheckoff, the checkoff then amounts to an invasion of the employees' rights underthe Act.With this principle in mind, it becomes readily apparent that it makesno difference in the result whether the union on whose behalf the dues arechecked off has been held to be an employer-dominated organization or merelyan illegally assisted one.3'This the Board has recognized in a decision issuedsubsequent to that in theSalantcase.(Precast Slab and TileCo., 88 NLRB1237, in which the Board ordered checked-off union initiation fees repaid to em-ployees who were required by their employer to allow such deductions from theirpay, although the A. F. of L. union involved was not found to have been employer-dominated.)On the basis of the foregoing, I conclude and find that the Respondent Federal,by coercing Faruzzi into permitting it to deduct Amalgamated dues from herpay on and after the date of her reinstatement, and by deducting such dues fromher pay under those circumstances, interfered with, restrained, and coerced her,as well as the rest of its employees, in the exercise of their right, which isguaranteed by Section 7 of the Act, to refrain from assisting a labor organization,thereby committing unfair labor practices in violation of Section 8 (a) (1) ofthe Act, and in addition, thereby assisting and supporting the Amalgamated inviolation of Section 8 (a) (2) of the Act.33C.RayRandalMfg.Co., 85 NLRB 121 (in which the Board adopted thefindings,conclusions, and recommendations of the Trial Examiner without, however, specifically pass-ing on hisabove-quoted formulation of the rule).For cases in which the Boardhas appliedsuch a rule, see :RemingtonArius Co., Inc.,62 NLRB 611, at 614, in which the Board did notorder the employees reimbursed for checked-off dues because, as it pointed out, the circum-stances were such that the employees were not coerced into joining and paying dues to thedominatedunion;LouisvilleRailwayCo., 69 NLRB 691. at 702, in which the Boardsimilarlyrefusedtoorder reimbursement for checked-off dues because "membership [in thedominated organization]was not . . . compelled, and dues were checked off only onindividual,voluntaryauthorization."(Italicsupplied.)H. J. Daniels Poultry Co.,65 NLRB 689, at 690, in whichsimilar resultwas reached because the employer wasnot found to have "obligated all employeesto joinand support" the dominated organization ;Pacific Plastic 6 Mfg. Co., Inc.,68 NLRB 52, 58, 96, in which reimbursement for checked-offdueswas ordered, the employer having "inserted that its employeesremain ingoodstandingwith [the dominated union] by paymentof dues" ;Supersweet Feed Co., Inc.,62 NLRB53, 60, 84, in which a similar result was reached because the employers "insisted that theiremployeesremain ingood standing with [the dominated organization] by paymentof dues,and a numberof employees were threatened with discharge, pursuant to the closed-shopprovisions of the said contracts, for their failure to do so" ;Cannon 1ffg. Corp., 71NLRB1059, 1092, reimbursement ordered where the dues were checked off pursuantto an illegalunion-security contract with a dominated union.34As to the distinction between an illegally assisted union and a company-dominated one,compareCarpenter Steel Coinpany,76 NLRB 670, andHershey Metal Products Company,76 NLRB 695. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDE. The admitted checkoff of Amalga4na.ted dues by the Respondent Federal andthe Respondent Lee's, from, the pay of their employees generallyAs previously noted, both the Respondent Federal i nd the Respondent, Lee'sadmit that at all times herein material they have checked off Amalgamated duesfrom the pay of some, though not all, of their respective employees, the em-ployees in question (other than Faruzzi) not being specifically identified in therecord.They also admit that such checkoffs were effected without the writtenauthorization of the employees involved.The question remains to be decidedwhether this general practice of making such dues deductions constituted anunfair labor practice.This issue necessitates further examination into theeffect of the Board's decision in theSalantcase.There the Board held thatalthough the employer had violated Section 8 (a) (1) and (2) of the Act byentering into and keeping in effect all illegal union-shop contract with a union,it had not committed unfair labor practices by virtue of the provision in suchcontract for the check-off of union dues."Aside from the circumstances thatthe Respondent Federal has been found to have discharged two employees be-cause of their refusal to join the Amalgamated, and one because of her refusaltopay dues to that organization, and has been found to have told otheremployees that membership in the Amalgamated was a condition of their em-ployment, the facts in this case and in theSlantcase are essentially identical.9BItmight seem, then, as the Respondents argue, that the holding in tileSalantcase requires the dismissal of the allegation that the Respondents herein violatedthe Act by checking off dues on behalf of the Amalgamated.However, in thelight of the cases heretofore cited, in which the Board applied the test ofwhether or not the dues deductions were voluntarily permitted by the em-ployees, theSalantdecision, it seems to me, must be read as resting on theassumption that, since the contracting union in that case represented an un-coerced majority of the employees, and since there was no proof that the em-ployer had, aside from keeping in effect an illegal minion-shop contract, coercedthe employees into permitting the checkoff of union dues, the employees hadvoluntarily acceded to the checkoff.That assumption cannot be made here, atleast with respect to the Respondent Federal, for that Employer, by dischargingand threatening to discharge employees unless they joinedand paid duesto theAmalgamated, created a situation by which its employees were necessarily forcedto permit Amalgamated dues to he deducted from their pay, under fear of theloss of their jobs. I therefore conclude and find that the Respondent Federalhas at all times since December 17, 1948,. coerced some of its employees intose In the case at bar the contract between the parties contains no provision for thecheckoff ofunion dues.14Here, as in the Salant case,the illegal union-security contract replaced a precedingsuch contract which was legal because entered into prior to the enactment of the Taft-Hartley amendments to the Act,and these contracts were entered into with a union which,so far as appears,represented an uncoerced majority of the employers'employees.Therecord shows that the Respondents herein were parties to collective bargaining contractswith the Amalgamated at least from January 31, 1947,until December 17, 1948,on whichdate a new contract was entered into to remain in effect to January 31, 1950.Althoughitappears that the Respondents did not, at the time the latter contract was executed,demand or receive from the Amalgamated any proof of the latter's majority status ascollective bargaining representative of the employees,and that the Amalgamated has neverbeen certifiedby theBoard as collective bargaining representative of the Respondents'employees,there is no affirmative showing in the record,nor indeed any allegation in thecomplaint or contention put forward by the General Counsel,that the contract in questionwas entered into by the Respondents with a union which did not represent an uncoercedmajority of the Respondent's employees.. FEDERAL STORES DIVISION OF SPEIGEL, INC.669permitting it to deduct Amalgamated dues from their pay, and has thereby; andby making such deductions, interfered with, restrained, and coerced its employeesin the exercise of their rights under Section 7 of the Act, in violation of Section8 (a) (1) thereof, and has thereby given support and assistance to the Amalga-mated, in violation of Section 8 (a) (2) of the Act.Since nosuchspecific acts ofcoercionwere proved to have been committedby the Respondent Lee's against its employees, the checkoff of Amalgamated duesas practiced by it falls in the same category as that held not to constitute an un-fair labor practice in theSalantcase, and I shall therefore recommend that thecomplaint be.dismissed insofar as it alleges that the Respondent Lee's violatedthe Act by deducting union dues from the pay of its employees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Federal and. the Respondent Lee's set forthin Section III, above, occurring in connection with the operations of these Re-spondents described in Section 1,above,have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow of.commerce.V. THE REMEDYSince it has been found that the Respondents have engaged in unfair laborpractices, I shall recommend that they cease and desist therefrom and take cer-tain affirmative action in order to effectuate the policies of the Act.I have found that by entering into and thereafter enforcing an agreement withthe Amalgamated containing certain illegal provisions, the Respondent Federalhas committed unfair labor practices within the meaning of Section 8 (a) (1),(2), and (3) of the Act, and that by enforcing the illegal provisions of its con-tract with the Amalgamated, the Respondent Lee's has committedsimilar unfairlabor practices.I shall therefore recommend that they cease and desist fromthese unfair labor practices or any like or related conduct 3'As the Board hasheld, the effect of such coercive conduct would not be eradicated were the Re-spondents permitted to afford the Amalgamated the privilege of enjoying a rep-resentative status strengthened by virtue of the illegal union-shop contract.Therefore, in order to effectuate the purposes and policies of the Act, I shall rec-ommend that the Respondents withdraw recognition from the Amalgamatedand cease giving effect to the contract which was executed on December 17, 1948,with that organization,or to any modification,extension,supplement,or renewalthereof, unless and until the Amalgamated has been certified by the Board "Nothing in this recommendation, however, shall be deemed to require the Re-spondents to vary or abandon those wages, hours, seniority, or other substantive37Since the Respondents engaged in the conduct herein found to he illegal pursuant totheir contract with the Amalgamated,and on the mistaken assumption that they werenot engaged in commerce within the meaning of the Act, I am not persuaded that theirconduct bespeaks a general attitude of disregard for the rights of their employees, orthat it indicates any likelihood of the commission of other unfair labor practices by theseRespondents in the future. I do not, therefore, deem it necessary to recommend that theybe ordered to cease and desist from in any manner infringing on the rights of their em-ployees.May Department Stores V. N. L. R. B.,326 U. S. 376.31 In his brief counsel for the RespondentLee'sargues that since only the union-shopprovision in the contract has been found illegal,the appropriate remedy is merely torequire the parties to cease giving effect to that provision.However, the Board inJuliusResnick, Inc.,and in theSalantcase,supra,found the remedy above recommended to beappropriate. 670DECISIONSOF NATIONALLABOR RELATIONS BOARDfeatures of their relations with their employees established in performance of suchcontract, or to prejudice the assertion by the employees of any rights they mayhave under such agreement.I have also found that the Respondent Federal committed unfair labor prac-tices by deducting Amalgamated dues from the wages of some of its employeeson and after December 17, 1948. The money which the Respondent Federalthus forced those employees to pay to the Amalgamated to fulfill the Respond-ent's illegal condition of employment was a definite financial loss on the part ofthe aforesaid employees. I will accordingly recommend that the employees ofthe Respondent Federal from whose pay Amalgamated dues were deducted onand after December 17, 1948, be made whole by reimbursement of the amountsthus illegally extracted from them.I have found that the Respondent Federal illegally terminated the employmentof employee Faruzzi during the month of March 1949. Since her dischargewas effected at the close of the day, and she was reinstated to her employmentat the beginning of the next day, it is not necessary to recommend the remedyof reinstatement or back pay in her case.39 It has also been found that theRespondent Federal's discharge of Silverman and Schwartz constituted unfair.labor practices under the Act.The record shows that about a week followinghis discharge Schwartz was offered an equivalent or more desirable position bythe Respondent which he refused." It will therefore not be recommended thatthe Respondent Federal again offer him reinstatement. It will, however, berecommended that the Respondent Federal make Schwartz whole for any lossof pay he may have suffered by reason of its discrimination against him, bypayment of a sum of money equal to the amount he would have earned as wagesfrom the date of his discharge to the date of the aforesaid Respondent's offerof reinstatement which he refused, less his net earnings during the said period.'As to Silverman, the record reveals that on or about March 7, 1950, he enteredinto an agreement with counsel for the Respondent Federal in compromise ofhis claim against that Respondent arising out of his discharge.At the hearingSilverman testified that he was not asking for any back pay, nor for an offer ofreinstatement in the employ of the Respondent Federal. Since the Act estab-lishes a public policy and is enforced in order to effectuate that policy, and notto satisfy any private claims which might arise from violations of the Act, itfollows that private agreements in settlement of such personal claims are noteffective' to bar the Board from ordering whatever remedy is appropriate toeffectuate the public policies of the Act.Consequently, Silverman was askedat the hearing whether his testimony that hewasnot seeking reemploymentby the Respondent Federal was based solely on the private agreement whichliemade with that Respondent, and he answered that he did not desire rein-statement in any event. In view of that statement, it will not be recommendedthat the Respondent Federal offer reinstatement to Silverman. It will be3° It is understood,of course,-that the recommendation that the Respondent Federalreimburse its employees for Amalgamated dues deducted from their pay, applies toFaruzzi.40Although at one point in his testimony Schwartz indicated that he was not definitelyoffered the aforesaid position,the record as a whole convinces me that a definite offer ofthe position was made to him.At a subsequent point in his testimony Schwartz testifiedthatin a conversation with a representative of the Respondenthe toldthat representativethat he "couldn't take the job [the Respondent] had offered," because he planned to enterinto.n business of his own.11 SeeCrossett Lumber Company,8 NLRB 440,497-498. FEDERAL STORES DIVISION OF SPEIGEL, INC.671recommended, however, that Silverman he made whole for any loss of pay hemay. have suffered by reason of the Respondent Federal'sdiscrimination againsthim, by payment to him of a. sum of .money equal to the amount he would haveearned as wages from the date of his discharge to the date (March 7, 1950,)when he testified that he did not desire reinstatement, less his netearningsduring the said period 12Itwill also be recommended that the Respondents post appropriatenoticesto their employees in connection with the foregoing.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAN1.Retail Clerks International Association, A. F. of L., and AmalgamatedClothing Workers of America, Local Union No. 81, CIO, arelabor organizationswithin the meaning of Section 2 (5) of the Act.2.Federal Stores 'Division of Speigel, Inc., and Leo Katz, Minda Katz, OttoKatz, LeemondKatz,PhilKates,Dorothy Kates, Ely Elias,Bertha Elias,.Julian Elias, and Walter L. Keen, doingbusiness asLee's Department Store;are engaged in commerce within the meaning of Section 2 (6) and (7) of theAct.3.By entering, into its contract with the Amalgamated on December 17, 1948,and thereafter enforcing its illegal provisions, the Respondent Federal com-mitted unfair labor practices within the meaning of Section 8 (a) (1), (2),and (3)of the Act.4.By enforcing the illegal.provisionsof its contract with the Amalgamatedat all times since December 22, 194S, the Respondent Lee's committed unfairlabor practices within the meaning of Section 8 (a) (1), (2), and (3) of the Act.5.By discriminating in regard to the hire and tenure of employment ofMandil Silverman and Nathan O. Schwartz to encourage membership in theAmalgamated, the Respondent Federal supportedand assistedthe Amalgamated,and interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, therebyengagingin unfair laborpractices within the meaning of Section 8 (a) (1), (2), and (3) of the Act.6.By its discharge of Marie M. Faruzzi, the Respondent Federal interferedwith, restrained, and coerced its employees in the exercise of their rights asguaranteed in Section 7 of the Act, and assisted and supported the Amalgamated,thereby engaging in unfair labor practices within the meaning of Section 8 (a)(1) and (2) of the Act.7.By coercing its employees into permitting it to deduct dues from their payon behalf of the Amalgamated, on and after December 17, 1948, the RespondentFederal interfered with, restrained, and coerced its employees in the exerciseof their rights as guaranteed in Section 7 of the Act, and supported and assistedthe Amalgamated, thereby engagingin unfairlabor practices within the mean-ing of Section 8 (a) (1) and (2) of the Act.8.By demanding that its employees become andremain membersof the Amal-gamated, and by threatening them with discharge for their failure to do so, theRespondent Federal assisted and supported the Amalgamated, and interfered'2Although I do not regard the private settlement between Silverman and the RespondentFederal as binding,I see no reason why any amount paid to him pursuant to that agree-ment should not be credited as against anysum found to be due him,. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith,restrained,and coerced its employees in the exercise of the rights guaran-teed by.Section 7 of the Act,thereby engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and(2) of the Act.9.All of the aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7). of the Apt.10.The Respondent Lee's has not engaged in unfair labor practices by de-ducting Amalgamated dues from the pay of some of its employees.[Recommended Order omitted from publication in this volume.]